Citation Nr: 1446374	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected arteriosclerotic cardiovascular disease and/or service-connected depression.

2.  Entitlement to service connection for acid reflux, to include as secondary to service-connected arteriosclerotic cardiovascular disease and/or service-connected depression.

3.  Entitlement to a rating in excess of 30 percent for arteriosclerotic cardiovascular disease.

4.  Entitlement to a rating in excess of 30 percent for depression.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to April 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2012 rating decisions of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection Claims

The Veteran contends that his current hypertension and acid reflux are caused or aggravated by his service-connected arteriosclerotic cardiovascular disease and/or by his service-connected depression.  His service treatment records do not document any complaints, findings, diagnosis, or treatment of either hypertension or acid reflux.  Approximately 30 years after his service discharge, post-service VA treatment records began documenting his treatment for hypertension and gastroesophageal reflux disease (GERD).

On December 2011 VA examination for hypertension and esophageal conditions, the VA examiner (a physician assistant) diagnosed the Veteran with hypertension (noting the date of diagnosis as 2006) and GERD (noting the date of diagnosis as 2005).  The examiner opined that the Veteran's hypertension and acid reflux/GERD were less likely as not (less than 50/50 probability) caused by or a result of his service-connected arteriosclerotic cardiovascular disease; for rationale, the VA examiner noted that the Veteran's hypertension was diagnosed at the same time as his myocardial infarction (MI) and coronary artery bypass grafting (CABG) in 2006, his GERD and reflux symptoms started well before his MI and CABG, and "GERD and hypertension cannot be considered aggravating factors from [the] [V]eteran[']s CABG/MI."  Thereafter, in December 2012, a VA staff physician reviewed the entire record and opined that the Veteran's depression did not cause his hypertension or GERD and that there was no evidence to support any aggravation; for rationale, the VA physician noted that there is no documentation in the medical literature that states depression specifically causes or aggravates hypertension or GERD, and the Veteran in this case had other risk factors for the development of hypertension and GERD which were clearly stated in his medical records.

While the December 2011 VA examiner opined that the Veteran's GERD and hypertension could not be considered "aggravating factors from" his heart disability, no rationale was provided for such opinion, and the language used does not clearly answer the medical question of whether his hypertension or GERD/acid reflux disabilities have been aggravated by his service-connected arteriosclerotic cardiovascular disease.  Thus, a new examination to secure medical opinions accompanied by adequate rationale is necessary..

Increased Rating Claims

The Veteran seeks increases in the ratings for his service-connected arteriosclerotic cardiovascular disease (currently 30 percent under Code 7005) and depression (currently 30 percent under Code 9434). He has not been afforded a VA examination to assess his heart disability since September 2011 (more than three years ago) or to assess his depression disability since December 2011 (nearly three years ago).  Given the allegations of greater severity of the disabilities (as indicated by a January 2013 statement from the Veteran, wherein he noted that he had been unable to obtain help from a representative at a state unemployment office after describing his heart and depression disabilities), a contemporaneous examination to assess the disabilities is necessary.  In addition, any outstanding reports of VA treatment must be secured, as such records may identify a period of time during which a "staged" increased rating is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

TDIU Claim

The examiners who conduct the new VA examinations for the Veteran's heart and depression disabilities should be asked to render opinions regarding the extent to which these service-connected disabilities affect his ability to obtain and retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed disabilities since September 2013.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for a heart examination of the Veteran to determine the severity of his service-connected arteriosclerotic cardiovascular disease.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating arteriosclerotic heart disease (including 38 C.F.R. § 4.104, Code 7005).  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's arteriosclerotic cardiovascular disease, and specifically note any symptoms found that are not listed in the rating criteria (and their degree of severity and impact on function).  In addition, the examiner should address the extent to which the Veteran's service-connected arteriosclerotic cardiovascular disease affects his ability to obtain and retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  After the development sought in Instruction #1 is completed, the AOJ should arrange for a psychiatric examination of the Veteran to determine the severity of his service-connected depression.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating depression (38 C.F.R. § 4.130, Code 9434 and the General Rating Formula for Mental Disorders).  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's depression, and specifically note any symptoms found that are not listed in the rating criteria (and their degree of severity and impact on function).  In addition, the examiner should address the extent to which the Veteran's service-connected depression affects his ability to obtain and retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  After the development sought in Instructions #1, #2, and #3 is completed, the AOJ should forward the record to an appropriate VA physician for an advisory medical opinion.  Based on review of the entire record (to include this remand) the physician should provide opinions that respond to the following:

(a)  Please identify the most likely etiology for the Veteran's hypertension.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected arteriosclerotic cardiovascular disease and/or by his service-connected depression?

(b)  Please identify the most likely etiology for the Veteran's GERD/acid reflux.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected arteriosclerotic cardiovascular disease and/or by his service-connected depression?

The physician must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  Specifically, the physician should consider and address the December 2011 VA examination findings and medical opinions, the December 2012 VA medical opinions, and all findings documented at the most recent VA examinations (ordered by Instructions #2 and #3).

If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

5.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal (TDIU after all further development indicated).  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

